        Case 16-22712-GLT                       Doc 89
     Fill in this information to identify the case:
                                                              Filed 09/09/21 Entered 09/09/21 08:11:54                     Desc Main
                                                              Document Page 1 of 5
     Debtor 1              NOLAN R. LARRY


     Debtor 2              ASHLEY N. LARRY
     (Spouse, if filing)

     Unites States Bankruptcy Court for the:   Western District of Pennsylvania
                                                                                    (State)
     Case Number:          16-22712GLT




Form 4100N
Notice of Final Cure Payment                                                                                                           10/15

File a separate notice for each creditor.

According to Bankruptcy Rule 3002.1(f), the trustee gives notice that the amount required to cure the prepetition default in the claim
below has been paid in full and the debtor(s) have completed all payments under the plan.

 Part 1:             Mortgage Information

                                                                                                              Court claim no. (if known):
 Name of creditor:                  LAKEVIEW LOAN SERVICING LLC                                                      1

 Last 4 digits of any number you use to identify the debtor's account                         0   2   2   9

 Property Address:                             108 JEANINE CT
                                               TRAFFORD PA 15085




 Part 2:             Cure Amount


 Total cure disbursments made by the trustee:
 .
                                                                                                                           Amount

 a. Allowed prepetition arrearage:                                                                                   (a)   $        4,755.07

     b. Prepetition arrearage paid by the trustee :                                                                  (b)   $        4,755.07

     c. Amount of postpetition fees, expenses, and charges recoverable under Bankruptcy Rule 3002.1(c):              (c)   $           0.00

     d. Amount of postpetition fees, expenses, and charges recoverable under Bankruptcy Rule 3002.1(c)               (d)   $           0.00
        and paid by the trustee:
     e. Allowed postpetition arrearage:                                                                              (e)   $           0.00

 f.       Postpetition arrearage paid by the trustee :                                                             + (f)   $           0.00

     g. Total. Add lines b, d, and f.                                                                                (g)   $        4,755.07


 Part 3:             Postpetition Mortgage Payment


 Check one

 ý Mortgage is paid through the trustee .
         Current monthly mortgage payment                                                                                  $    $1,355.88
         The next postpetition payment is due on                 8 / 1 / 2021
                                                                MM / DD / YYYY

 ¨ Mortgage is paid directly by the debtor(s).


Form 4100N                                                        Notice of Final Cure Payment                                          page 1
    Case 16-22712-GLT                Doc 89    Filed 09/09/21 Entered 09/09/21 08:11:54                                Desc Main
                                               Document Page 2 of 5



Debtor 1     NOLAN R. LARRY                                                   Case number   (if known)   16-22712GLT
             Name




 Part 4:     A Response Is Required By Bankruptcy Rule 3002.1(g)



 Under Bankruptcy Rule 3002.1(g), the creditor must file and serve on the debtor(s), their counsel, and the trustee, within 21
 days after service of this notice, a statement indicating whether the creditor agrees that the debtor(s) have paid in full the
 amount required to cure the default and stating whether the debtor(s) have (i) paid all outstanding postpetition fees, costs,
 and escrow amounts due, and (ii) consistent with § 1322(b)(5) of the Bankruptcy Code, are current on all postpetition
 payments as of the date of the response. Failure to file and serve the statement may subject the creditor to further action of
 the court, including possible sanctions.

 To assist in reconciling the claim, a history of payments made by the trustee is attached to copies of this notice sent to the
 debtor(s) and the creditor.




              û/s/ Ronda J. Winnecour
                    Signature
                                                                                 Date   09/09/2021


 Trustee            Ronda J. Winnecour

 Address            CHAPTER 13 TRUSTEE WD PA
                    600 GRANT STREET
                    SUITE 3250 US STEEL TWR
                    PITTSBURGH, PA 15219

 Contact phone      (412) 471-5566                                Email   cmecf@chapter13trusteewdpa.com




Form 4100N                                        Notice of Final Cure Payment                                                page 2
    Case 16-22712-GLT          Doc 89       Filed 09/09/21 Entered 09/09/21 08:11:54                              Desc Main
                                            Document Page 3 of 5



Debtor 1     NOLAN R. LARRY                                              Case number   (if known)   16-22712GLT
             Name




                                               Disbursement History

Date         Check #    Name                                   Posting Type                                             Amount
MORTGAGE ARR. (Part 2 (b))
10/26/2020   1176062    LAKEVIEW   LOAN SERVICING LLC          AMOUNTS DISBURSED TO CREDITOR                             806.48
11/24/2020   1179140    LAKEVIEW   LOAN SERVICING LLC          AMOUNTS DISBURSED TO CREDITOR                             242.70
12/21/2020   1182095    LAKEVIEW   LOAN SERVICING LLC          AMOUNTS DISBURSED TO CREDITOR                             242.70
01/13/2021   1179140    LAKEVIEW   LOAN SERVICING LLC          CANCELLED CHECK TO CREDITOR/PRINCIPLE                    -242.70
01/13/2021   1183570    LAKEVIEW   LOAN SERVICING LLC          PREWRITTEN CHECK TO CREDITOR/PRINCIPLE                    242.70
02/22/2021   1188175    LAKEVIEW   LOAN SERVICING LLC          AMOUNTS DISBURSED TO CREDITOR                             628.38
03/26/2021   1191460    LAKEVIEW   LOAN SERVICING LLC          AMOUNTS DISBURSED TO CREDITOR                             338.02
04/26/2021   1194723    LAKEVIEW   LOAN SERVICING LLC          AMOUNTS DISBURSED TO CREDITOR                             338.02
05/25/2021   1197861    LAKEVIEW   LOAN SERVICING LLC          AMOUNTS DISBURSED TO CREDITOR                             338.02
08/26/2021   1207372    LAKEVIEW   LOAN SERVICING LLC          AMOUNTS DISBURSED TO CREDITOR                           1,820.75
                                                                                                                       4,755.07

MORTGAGE REGULAR PAYMENT (Part 3)
09/27/2016   1013908    LAKEVIEW   LOAN SERVICING LLC          AMOUNTS DISBURSED TO CREDITOR             1,429.62
10/26/2016   1017783    LAKEVIEW   LOAN SERVICING LLC          AMOUNTS DISBURSED TO CREDITOR             1,420.29
11/21/2016   1021096    LAKEVIEW   LOAN SERVICING LLC          AMOUNTS DISBURSED TO CREDITOR             1,420.24
12/21/2016   1024392    LAKEVIEW   LOAN SERVICING LLC          AMOUNTS DISBURSED TO CREDITOR             1,420.23
01/27/2017   1027858    LAKEVIEW   LOAN SERVICING LLC          AMOUNTS DISBURSED TO CREDITOR             1,420.24
02/24/2017   1031273    LAKEVIEW   LOAN SERVICING LLC          AMOUNTS DISBURSED TO CREDITOR             1,424.71
03/28/2017   1034707    LAKEVIEW   LOAN SERVICING LLC          AMOUNTS DISBURSED TO CREDITOR             1,424.73
04/21/2017   1038002    LAKEVIEW   LOAN SERVICING LLC          AMOUNTS DISBURSED TO CREDITOR             1,420.29
06/27/2017   1044658    LAKEVIEW   LOAN SERVICING LLC          AMOUNTS DISBURSED TO CREDITOR             1,420.18
07/25/2017   1047970    LAKEVIEW   LOAN SERVICING LLC          AMOUNTS DISBURSED TO CREDITOR             1,420.09
08/25/2017   1051306    LAKEVIEW   LOAN SERVICING LLC          AMOUNTS DISBURSED TO CREDITOR             2,869.85
10/25/2017   1057989    LAKEVIEW   LOAN SERVICING LLC          AMOUNTS DISBURSED TO CREDITOR             1,423.18
12/21/2017   1064551    LAKEVIEW   LOAN SERVICING LLC          AMOUNTS DISBURSED TO CREDITOR             1,422.97
01/25/2018   1067984    LAKEVIEW   LOAN SERVICING LLC          AMOUNTS DISBURSED TO CREDITOR             1,422.87
02/23/2018   1071162    LAKEVIEW   LOAN SERVICING LLC          AMOUNTS DISBURSED TO CREDITOR             2,845.60
06/22/2018   1083998    LAKEVIEW   LOAN SERVICING LLC          AMOUNTS DISBURSED TO CREDITOR             1,424.09
08/28/2018   1090423    LAKEVIEW   LOAN SERVICING LLC          AMOUNTS DISBURSED TO CREDITOR             1,423.81
11/27/2018   1099941    LAKEVIEW   LOAN SERVICING LLC          AMOUNTS DISBURSED TO CREDITOR             1,565.08
12/21/2018   1103054    LAKEVIEW   LOAN SERVICING LLC          AMOUNTS DISBURSED TO CREDITOR               789.60
01/25/2019   1106258    LAKEVIEW   LOAN SERVICING LLC          AMOUNTS DISBURSED TO CREDITOR               795.54
02/25/2019   1109510    LAKEVIEW   LOAN SERVICING LLC          AMOUNTS DISBURSED TO CREDITOR             5,496.62
03/25/2019   1112800    LAKEVIEW   LOAN SERVICING LLC          AMOUNTS DISBURSED TO CREDITOR             1,792.33
04/26/2019   1116097    LAKEVIEW   LOAN SERVICING LLC          AMOUNTS DISBURSED TO CREDITOR             2,259.75
05/24/2019   1119496    LAKEVIEW   LOAN SERVICING LLC          AMOUNTS DISBURSED TO CREDITOR             1,841.56
06/25/2019   1122888    LAKEVIEW   LOAN SERVICING LLC          AMOUNTS DISBURSED TO CREDITOR             1,854.32
07/29/2019   1126329    LAKEVIEW   LOAN SERVICING LLC          AMOUNTS DISBURSED TO CREDITOR             3,689.04
08/27/2019   1129800    LAKEVIEW   LOAN SERVICING LLC          AMOUNTS DISBURSED TO CREDITOR               874.79
09/24/2019   1133112    LAKEVIEW   LOAN SERVICING LLC          AMOUNTS DISBURSED TO CREDITOR               884.38
10/24/2019   1136437    LAKEVIEW   LOAN SERVICING LLC          AMOUNTS DISBURSED TO CREDITOR             1,809.57
11/25/2019   1139904    LAKEVIEW   LOAN SERVICING LLC          AMOUNTS DISBURSED TO CREDITOR             2,245.90
12/23/2019   1143287    LAKEVIEW   LOAN SERVICING LLC          AMOUNTS DISBURSED TO CREDITOR               805.51
01/28/2020   1146748    LAKEVIEW   LOAN SERVICING LLC          AMOUNTS DISBURSED TO CREDITOR             1,449.89
02/25/2020   1150270    LAKEVIEW   LOAN SERVICING LLC          AMOUNTS DISBURSED TO CREDITOR             1,244.29
03/23/2020   1153752    LAKEVIEW   LOAN SERVICING LLC          AMOUNTS DISBURSED TO CREDITOR             1,428.13
04/27/2020   1157212    LAKEVIEW   LOAN SERVICING LLC          AMOUNTS DISBURSED TO CREDITOR             2,383.19
05/26/2020   1160551    LAKEVIEW   LOAN SERVICING LLC          AMOUNTS DISBURSED TO CREDITOR             1,900.34
06/26/2020   1163684    LAKEVIEW   LOAN SERVICING LLC          AMOUNTS DISBURSED TO CREDITOR             1,094.53
07/29/2020   1166811    LAKEVIEW   LOAN SERVICING LLC          AMOUNTS DISBURSED TO CREDITOR             1,511.76
08/25/2020   1169885    LAKEVIEW   LOAN SERVICING LLC          AMOUNTS DISBURSED TO CREDITOR             1,512.59
09/28/2020   1172973    LAKEVIEW   LOAN SERVICING LLC          AMOUNTS DISBURSED TO CREDITOR             1,512.30
10/26/2020   1176062    LAKEVIEW   LOAN SERVICING LLC          AMOUNTS DISBURSED TO CREDITOR             1,355.88
11/24/2020   1179140    LAKEVIEW   LOAN SERVICING LLC          AMOUNTS DISBURSED TO CREDITOR             1,355.88
12/21/2020   1182095    LAKEVIEW   LOAN SERVICING LLC          AMOUNTS DISBURSED TO CREDITOR             1,355.88
01/13/2021   1179140    LAKEVIEW   LOAN SERVICING LLC          CANCELLED CHECK TO CREDITOR/CONTINUING DEBT
                                                                                                        -1,355.88
01/13/2021   1183570    LAKEVIEW   LOAN SERVICING LLC          PREWRITTEN CHECK TO CREDITOR/CONTINUING DEBT
                                                                                                         1,355.88
01/25/2021   1185059    LAKEVIEW   LOAN SERVICING LLC          AMOUNTS DISBURSED TO CREDITOR             1,111.05
02/22/2021   1188175    LAKEVIEW   LOAN SERVICING LLC          AMOUNTS DISBURSED TO CREDITOR             1,600.71
03/26/2021   1191460    LAKEVIEW   LOAN SERVICING LLC          AMOUNTS DISBURSED TO CREDITOR             1,355.88
04/26/2021   1194723    LAKEVIEW   LOAN SERVICING LLC          AMOUNTS DISBURSED TO CREDITOR             1,355.88
05/25/2021   1197861    LAKEVIEW   LOAN SERVICING LLC          AMOUNTS DISBURSED TO CREDITOR             1,355.88

Form 4100N                                    Notice of Final Cure Payment                                               page 3
    Case 16-22712-GLT           Doc 89    Filed 09/09/21 Entered 09/09/21 08:11:54                              Desc Main
                                          Document Page 4 of 5



Debtor 1     NOLAN R. LARRY                                            Case number   (if known)   16-22712GLT
             Name




                                             Disbursement History

Date         Check #    Name                                 Posting Type                                              Amount
MORTGAGE REGULAR PAYMENT (Part 3) Continued...
06/25/2021 1201039      LAKEVIEW LOAN SERVICING LLC          AMOUNTS DISBURSED TO CREDITOR                            1,843.65
07/26/2021 1204249      LAKEVIEW LOAN SERVICING LLC          AMOUNTS DISBURSED TO CREDITOR                            2,214.35
08/26/2021 1207372      LAKEVIEW LOAN SERVICING LLC          AMOUNTS DISBURSED TO CREDITOR                            2,236.18
                                                                                                                     84,935.22




Form 4100N                                  Notice of Final Cure Payment                                                page 4
   Case 16-22712-GLT           Doc 89     Filed 09/09/21 Entered 09/09/21 08:11:54                 Desc Main
                                          CERTIFICATE OF
                                          Document       SERVICE
                                                       Page 5 of 5
I hereby certify that on the date shown below, I served a true and correct copy of Notice of Final Cure Payment
upon the following, by regular United States mail, postage prepaid, addressed as follows:

NOLAN R. LARRY
ASHLEY N. LARRY
108 JEANINE COURT
TRAFFORD, PA 15085

BRIAN J BLEASDALE ESQ
BLEASDALE LAW OFFICE PC
EMERSON PROFESSIONAL BUILDING
101 EMERSON AVE
PITTSBURGH, PA 15215

LAKEVIEW LOAN SERVICING LLC
C/O M & T BANK
ATTN TRUSTEE PAYMENT CTR
PO BOX 1288
BUFFALO, NY 14240-1288

M & T BANK
PO BOX 840
BUFFALO, NY 14240

MCCALLA RAYMER ET AL
NATL BANKRUPTCY DEPT**
1544 OLD ALABAMA RD**
ROSWELL, GA 30076-2102




9/9/21                                                         /s/ Roberta Saunier
                                                               Administrative Assistant
                                                               Office of the Chapter 13 Trustee




Form 4100N                                   Notice of Final Cure Payment                                     page 1
